 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 484 
In the House of Representatives, U. S.,

June 9, 2009
 
RESOLUTION 
Expressing support for designation of June 10th as National Pipeline Safety Day. 
 
 
Whereas there are more than 2,000,000 miles of gas and hazardous liquid pipelines in this country operated by over 3,000 companies; 
Whereas these pipelines play a vital role in the lives of people in the United States by delivering the energy we need to heat our homes, drive our cars, cook our food and operate our businesses; 
Whereas in the past decade significant new pipelines have been built to help move North American sources of oil and gas to refineries and markets; 
Whereas, on June 10, 1999, a hazardous liquid pipeline ruptured and exploded in a park in Bellingham, Washington, killing two 10-year-old boys and a young man, destroying a salmon stream, and causing hundreds of millions of dollars in damages and economic disruption; 
Whereas in response to this June 10th pipeline tragedy Congress passed significant new pipeline safety regulations in the form of the Pipeline Safety Improvement Act of 2002 and the Pipeline Inspection, Protection, Enforcement, and Safety Act of 2006; 
Whereas in the past decade the U.S. Department of Transportation’s Pipelines and Hazardous Materials Safety Administration, with support from a diverse group of stakeholders, has instituted a variety of important new rules and pipeline safety initiatives such as the Common Ground Alliance, pipeline emergency training with the National Association of State Fire Marshals, and the Pipelines and Informed Planning Alliance; 
Whereas even with all these new pipeline safety improvements, in 2008 alone there were still 274 significant pipeline incidents causing over $395,000,000 in property damage and uncounted economic disruption; 
Whereas even though pipelines are the safest method to transport huge quantities of fuel, pipeline incidents such as the 1994 pipeline explosion in Edison, New Jersey that left 100 people homeless, the 1996 butane pipeline explosion in Texas that left 2 teenagers dead, the 2000 pipeline explosion near Carlsbad, New Mexico, that killed 12 people in an extended family, the 2004 pipeline explosion in Walnut Creek, California, that killed 5 workers, and the 2007 propane pipeline explosion in Mississippi that killed a teenager and her grandmother are still occurring; 
Whereas these millions of miles of pipelines are still out of sight and therefore out of mind for the majority of individuals, local governments, and businesses, leading to pipeline damage and general lack of oversight; 
Whereas greater awareness of pipelines and pipeline safety can improve public safety; 
Whereas a National Pipeline Safety Day can provide a focal point for creating greater pipeline safety awareness; and 
Whereas June 10, 2009, is the 10th anniversary of the Bellingham, Washington, pipeline tragedy that was the impetus for many of the above-mentioned safety improvements and would be an appropriate day to designate as “National Pipeline Safety Day”: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of National Pipeline Safety Day; 
(2)encourages State and local governments to observe the day with appropriate activities that promote pipeline safety; 
(3)encourages all pipeline safety stakeholders to use this day to create greater public awareness of all the advancements that can lead to even greater pipeline safety; and 
(4)encourages individuals across the Nation to become more aware of the pipelines that run through our communities and do what they can to encourage safe practices and damage prevention. 
 
Lorraine C. Miller,Clerk.
